oO oan mm oO F&F W NY =|

NM Nm NM ND HBP NY HD Se Se |B |S Se |S BS fF SF S
oOo om f& W DY |= OC © DOB n DO TN F&F WD DN |] O

27
28

WOODBURN AND WEOGE
6100 Neil Road, Ste. 500
Reno, Nevada 89511
Tel: (775) 688-3000

 

 

Case 3:18-cv-00055-CBC Document 35 Filed 06/14/19 Page 1 of 3

ZL

SETH J. ADAMS, ESQ. _/ FILED ___ RECEIVED |
Nevada Bar No. 11034 —— ENTERED _____ SERVED GN
WOODBURN AND WEDGE COUNSEL/PARTIES OF RECORD
6100 Neil Road, Ste. 500
Reno, Nevada 89511 JUN 18 2619
Telephone: 775-688-3000
Fax: 775-688-6088

CLERK US DISTRICT COURT
sadams@woodburnandwedge.com DISTRICT OF NEVADA

BY: F
Attorneys for Defendant sore DEPUTY |

Melissa L. Brown

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

ze

NICHOLAS T. SCHRAM, a Nevada resident, Case No. 3:18-CV-00055-CBC
SANDRA L. SCHRAM, a Nevada resident

Plaintiffs, D KR bs Et
vs.
STIPULATION
MELISSA L. BROWN, a New York resident, TO EXTEND TIME TO FILE
DISPOSITIVE MOTIONS
Defendant.
(First Request)

/

IT IS HEREBY STIPULATED by and between plaintiffs Nicholas and Sandra
Schram, and defendant Melissa L. Brown, by and through their respective counsel,
pursuant to LR IA 6-1, that the deadline to file dispositive motions in this case be
extended from June 14, 2019 to Monday, July 1, 2019. The reasons for this mutual
request for a short extension are as follows:

1. On March 28, 2019, this Court approved a “Stipulation and Order to

Extend Discovery Deadline” which extended the deadline for the parties to conduct

1

 
oo on Oo nn fF W ND =

mM NO PO NY DH HDB NYO | BS | Se Be BS FP F | FS
Oo n A WD DY = CO O On DW OH F&F WO ND |= O

27
28

WOODBURN AND WEDGE
6100 Neil Road, Ste. 500
Reno, Nevada 89511
Tel: (775) 686-3000

 

 

Case 3:18-cv-00055-CBC Document 35 Filed 06/14/19 Page 2 of 3

discovery to May 17, 2019 as well as the deadline to file dispositive motions (to June
14, 2019). ECF No. 32.

2. The Parties utilized the previously-granted extension to, amongst other
discovery, conduct depositions of the Plaintiffs, Mr. and Mrs. Schram (the Plaintiffs in
this action, hereafter referred to collectively as the “Schrams’”), as well as Melissa. The
Schrams’ depositions took place on May 15, 2019 and Melissa's deposition, which was
conducted on May 3, 2019 in New York, N.Y. and simulcast to Reno, N.V. so that
counsel for the Schrams and for Melissa did not have to travel to New York.

3. Melissa’s counsel is informed, based upon his recent discussion with
counsel for the Schrams, that the Schrams have just recently finished reviewing their
deposition transcripts and have sent their Errata Sheets to the court reporter.
Additionally, counsel for the Schrams will be providing a copy of the errata to counsel
for Melissa next week.

4. With regard to Melissa's deposition transcript, counsel for the Schrams
has indicated that he has just been provided a copy and will provide it to counsel for
Melissa next week (with a copy of the errata referenced above). Melissa shall review
her transcript as soon as she is provided it and provide a copy of any proposed
revisions thereto in her errata, which shall be provided to the court reporter with a copy
to counsel for the Schrams.

5. In order to minimize the need to adjust any references to the
aforementioned deposition transcripts of the Schrams and Melissa so that they may be
used in any dispositive motions brought by the Parties, a short extension is requested.

6. Undersigned Counsel believe that an extension to July 1, 2019 is
sufficient to obtain finalized transcripts for the three (3) depositions referenced above
and for the Parties to file any dispositive motions if they so choose.

7. It is not believed that this extension, if granted, would substantively affect
any other deadlines in this case. The Parties’ Joint Pre-Trial Order, per the above-

referenced Stipulation Extending Discovery Deadlines (ECF No. 32), is due either on

2

 
oo noo FF Ww DN =|

NM NO NM NM NB NP ND | FS @ |S Se FSF SF | FS FS
ouwsh WD HY |= 0 © DAN DO TO F&F WO NY | O

27
28

WOODBURN AND WEDGE
6100 Neit Road. Ste. 500
Reno, Nevada 69511
Tet: (775) 688-3000

 

 

Case 3:18-cv-00055-CBC Document 35 Filed 06/14/19 Page 3 of 3

July 19, 2019 or “30-days after decision on a dispositive motion.” In the event neither
party brings a dispositive motion on or before the requested July 1, 2019 deadline, the
Parties would comply with the July 19, 2019 deadiine for filing the Joint Pre-Trial Order.
Should either or both Parties bring a dispositive motion on or before tre requested
extension, than the Parties would await ruling and file the Joint Pre-Trial Order within
30-days as previously ordered.

It is respectfully requested that the Court approve this request to extend the
dispositive motion deadline to July 1, 2019.

DATED: June 14, 2019

 

FOR PLAINTIFFS: FOR DEFENDANT:
/s/ John S. Bartlett /s/ Seth J. Adams
JOHN S. BARTLETT, ESQ. SETH J. ADAMS, ESQ.
NV State Bar No. 143 NV State Bar No. 11034
775 N. Roop St., Ste. 108 Woodburn and Wedge
Carson City, NV 89701 Reno, NV 89511
Telephone: (775) 841-6444 Telephone: (775) 688-3000
johnsbartlett@att.net sadams@woodburnandwedge.com

IT IS SO ORDERED.

DATEDS AN 4l€ 2Oly

 

CARLA BALDWIN CARRY
U.S. MAGISTRATEWUDGE

 
